DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10825243 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Poelman et al (US 20150125071 A1) discloses 
a computer-implemented method for creating a three-dimensional computer-aided design (CAD) model (Poelman [0013]-[0014])
acquiring scan data (Poelman [0011], “a point cloud, if a scene is rendered”; [0026], “a laser scanner 134 may consist of a field measurement device capable of producing a 3D representation of present conditions through the collection of individually measured points. The set of all points collected”)
segmenting the scan data into multiple segments (Poelman [0049], “pre-segment the point cloud data”)
each of the multiple segments comprises a portion of the scan data with one or more similar surface properties (Poelman [0053]-[0054])
fitting an initial model to the scan data (Poelman [0043], “at a relevant tree depth distance (determined by size or amount of points), a plane fitting methodology is run (e.g., 
Fu et al (US 20130218472 A1) discloses 
mapping a geometric space, comprising cells (Fu [0079])
Doria et al (US 20190138823 A1) discloses 
utilizing back projection to label each non-occupied cell (Doria [0020], “a grid representation of the environment is generated by ray tracing (e.g., traversal) the LIDAR data points to track and characterize spaces of the grid representation as free, occupied, and hidden /occluded.”)
However, none of the prior arts of record, alone or in combination disclose claim 1 as a whole.
Claims 2-10 are allowed for depending from claim 1.
Claim 11 is allowed similar to claim 1 for reciting similar subject matter.
Claims 12-20 are allowed for depending from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616